Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00035-CV

                    VIA METROPOLITAN TRANSIT AUTHORITY,
                                  Appellant

                                              v.

                            Jose BARRAZA and Ruben Barraza,
                                      Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 352025
                           Honorable Irene Rios, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellees Jose Barraza and Ruben Barraza recover their costs of this
appeal from appellant VIA Metropolitan Transit Authority.

       SIGNED December 4, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice